Table of Contents

Exhibit 10.3

PLEDGE AGREEMENT

PLEDGE AGREEMENT, dated as of 17 JANUARY 2006, (this ‘‘Agreement’’) made among
Aspen Insurance Ltd, a company organized and existing under the laws of Bermuda
(the ‘‘Pledgor’’), and Citibank, N.A. (the ‘‘Pledgee’’).

PRELIMINARY STATEMENTS.

[spacer.gif] [spacer.gif] [spacer.gif] (1)  The Pledgor and the Pledgee have
entered into a master agreement (as form time to time amended, the ‘‘Master
Agreement’’) pursuant to which the Pledgee may, from time to time in its sole
discretion, issue for the account of the Pledgor letters of credit or similar or
equivalent instruments (each a ‘‘Credit’’ and, collectively, the ‘‘Credits’’).

[spacer.gif] [spacer.gif] [spacer.gif] (2)  The Pledgor has agreed to
collateralize its obligations to the Pledgee that result from time to time under
the Master Agreement and in respect of the Credits issued thereunder, whether
now existing or from time to time hereafter incurred or arising, as such
obligations are more fully defined in Section 3 of this Agreement as the Secured
Obligations.

[spacer.gif] [spacer.gif] [spacer.gif] (3)  The Pledgor and the Pledgee desire
to execute and deliver this Agreement for the purpose of securing the Secured
Obligations (as such term is defined in Section 3 below) and subjecting the
property hereinafter described to the Lien of this Agreement as security for the
performance of the Secured Obligations.

[spacer.gif] [spacer.gif] [spacer.gif] (4)  The Pledgor has opened account
number 465876 (the ‘‘Account’’) with Bank of New York, Bank at its office at 101
Barclay Street, 8W, New York, New York 10286 U.S.A..

NOW, THEREFORE, in consideration of the premises and in order to induce the
Pledgee to enter into transactions with and to provide services to the Pledgor
and its subsidiaries pursuant to separate agreements or arrangements between
such persons and the Pledgee, the parties hereto hereby agree as follows:

Section 1.    Defined Terms.    Except as otherwise expressly provided herein,
capitalized terms used herein shall have the meaning assigned to such terms in
Appendix A.

Section 2.    Grant of Security.    Subject to and in accordance with the
provisions of this Agreement, the Pledgor hereby assigns, pledges and grants to
the Pledgee a first priority security interest in and a Lien on all of the
Pledgor’s right, title and interest, whether now owned or hereafter acquired, in
all of the following (collectively, the ‘‘Collateral’’):

(i)    the Account;

(ii)    the Securities and any Instruments or other Financial Assets credited to
the Account or otherwise acquired by the Pledgee in any manner and under its
control as Collateral (the ‘‘Pledged Securities’’) including, without limitation
Securities of the type and in the aggregate amounts specified in Schedule I
hereto and any Securities Account and Security Entitlement in respect of the
Account, the Pledged Securities or any of them;

(iii)    all additional Investment Property (including without limitation)
Securities, Security Entitlements, Financial Assets, or other property and all
funds, cash or cash equivalents (together with any applicable Account or
Securities Account) from time to time (A) received, receivable or otherwise
distributed in respect of or in exchange or substitution for any other
Collateral (all such funds, cash or cash equivalents to be Financial Assets for
purpose of this Agreement) or (B) otherwise acquired by the Pledgee in any
manner and delivered to the Pledgee or under the control of the Pledgee as
Collateral; and

(iv)    All proceeds (including, without limitation, cash proceeds) of any or
all of the foregoing, including without limitation, proceeds that constitute
property of the types described in clauses (i), (ii) and (iii) above.

Section 3.    Security of Obligations.    This Agreement secures the payment of
all obligations of the Pledgor now or hereafter existing under the Insurance
Letters of Credit Master Agreement


--------------------------------------------------------------------------------


Table of Contents

(including all contingent obligations with respect to letters of credit issued
by the Pledgee for the Pledgor’s account) and this Agreement, whether for
principal, interest, fees, expenses or otherwise and the payment of any and all
expenses (including reasonable counsel fees and expenses) incurred by the
Pledgee in enforcing any rights under this Agreement (all such obligations being
the ‘‘Secured Obligations’’).

Section 4.    Delivery of Security Collateral.

[spacer.gif] [spacer.gif] [spacer.gif] (A)  On or prior to the date hereof, the
Pledgor shall transfer or credit, or cause to be transferred or credited, all of
the Pledged Securities to the Pledgee or to an Account or a Securities Account
under arrangements acceptable to the Pledgee in its sole discretion. Pledgor
shall deliver all other Collateral to the Pledgee or to a Securities
Intermediary subject to the control of the Pledgee under arrangements acceptable
to the Pledgee in its sole discretion. Upon the occurrence and during the
continuance of an Event Default (as hereafter defined), the Pledgee shall have
the right, at any time it reasonably determines is necessary or desirable to
enable the Pledgee to better perfect or protect the security interests granted
hereunder, upon notice to the Pledgor, to transfer to or to register in the name
of the Pledgee or any of its nominees any or all of the Collateral.

[spacer.gif] [spacer.gif] [spacer.gif] (B)  At any time and upon thirty (30)
days notice, the Pledgee may require the Pledgor to transfer the Collateral from
the Account to an account at Citibank, N.A. (London, England branch)
(‘‘CBNA-UK’’) and to execute a replacement deposit agreement (in substantially
the customary form used by CBNA-UK, a copy of which deposit agreement has been
provided to Pledgor) in substitution for this Agreement.

Section 5.    Use of Proceeds.    Proceeds that are received in respect of any
Collateral shall be held as cash held as Collateral as provided in Section 2 of
this Agreement.

Section 6.    Representations and Warranties.    The Pledgor represents and
warrants as follows:

(a)    The Pledgor is a corporation duly organized and, validly existing under
the laws of its incorporation and has all requisite corporate power and
authority (including, without limitation, all governmental licenses, permits and
other approvals except where such failure would not have a material adverse
effect on the Pledgor’s business), to own or lease and operate its properties
and to carry on its business as now conducted and as proposed to be conducted.
All of the outstanding capital stock of the Pledgor has been validly issued, is
fully paid and non-assessable.

(b)    The execution, delivery and performance by the Pledgor of this Agreement,
and the consummation of the transactions contemplated hereby, are within the
Pledgor’s corporate powers and have been duly authorized by all necessary
corporate action.

(c)    The execution, delivery and performance by the Pledgor of this Agreement
and the consummation of the transactions contemplated hereby, do not and will
not (i) violate any provision of law, rule or regulation applicable to the
Pledgor; (ii) conflict with the charter or bylaws or substantively similar
constitutive documents of the Pledgor; or (iii) conflict with or result in a
breach of, or constitute a default under, or result in the creation or
imposition of any Lien upon any of the property or assets of the Pledgor or any
of its subsidiaries, under any indenture, loan agreement, mortgage, deed of
trust or other instrument or agreement to which the Pledgor or any of its
subsidiaries may be or become a party or by which it may be or become bound or
to which the property or assets of the Pledgor of any of its subsidiaries may be
or become subject.

(d)    No consent of any other Person and no authorization, approval or other
action by, and no notice to or filing with, any governmental authority or
regulatory body or other third party is required either (i) for the grant by the
Pledgor of the assignment and security interest granted hereby, for the pledge
by the Pledgor of the Collateral pursuant hereto or for the execution, delivery
or performance of this Agreement by the Pledgor, (ii) for the perfection or
maintenance of the pledge, assignment and security interest created hereby
(including the first priority nature of such pledge, assignment or security
interest) or (iii) for the exercise by the Pledgee of its rights


--------------------------------------------------------------------------------


Table of Contents

provided for in this Agreement or the remedies in respect of the Collateral
pursuant to this Agreement, except as may be required in connection with the
disposition of any portion of the Collateral by laws affecting the offering and
sale of securities generally or as may be applicable to the Pledgee.

(e)    This Agreement has been duly executed and delivered by the Pledgor. This
Agreement constitutes, or when executed and delivered will constitute, the
legal, valid and binding obligation of the Pledgor enforceable against the
Pledgor in accordance with its terms, subject as to enforceability to applicable
bankruptcy, insolvency, and similar laws affecting creditors’ rights generally.

(f)    The Pledgor is the legal and beneficial owner of the Collateral and
Pledgor has and shall at all times have rights in, and good and valid title to,
the Collateral, free and clear of all Liens and ‘‘adverse claims’’ (as such term
is defined in Section 8-102(a)(1) of the NYUCC).

(g)    To the best of the Pledgor’s knowledge, no default has occurred under or
with respect to any Collateral as of the date hereof.

(h)    (i) This agreement and the pledge and assignment of the Collateral
pursuant hereto create a valid security in the Collateral, securing the payment
of the Secured Obligations, (ii) this Agreement and the related Account Control
Agreement, dated                     , by and among the Pledgor, the Pledgee and
Bank of New York are sufficient to perfect such security interest, and (iii)
assuming the Pledgee has no notice of any Liens or ‘‘adverse claims’’ (as such
terms is defined in Section 8-102(a)(1) of the NYUCC) with respect to the
collateral, the Pledgee will take the Collateral free and clear of all Lien and
adverse claims.

(i)    The Pledgor is subject to civil and commercial law with respect to its
obligations hereunder, and the execution, delivery and performance by the
Pledgor of its obligations under this Agreement constitute private and
commercial acts rather than public or governmental acts. Neither the Pledgor or
any of its properties has any immunity from jurisdiction of any court or from
set-off or any legal process (whether through service or notice, attachment
prior to judgment, attachment in aid of execution, execution or otherwise) under
the laws Bermuda.

[spacer.gif] [spacer.gif] [spacer.gif] (j)  (A) This Agreement is in proper
legal form under all applicable laws of Bermuda for the enforcement thereof
against the Pledgor in accordance with its terms. To ensure the legality,
validity, enforceability or admissibility into evidence of this Agreement it is
not necessary that this Agreement or any other document be filed or recorded
with any governmental authority of Bermuda or that any stamp or similar tax be
paid on or in respect of this Agreement or any other document delivered pursuant
hereto.

(B) It is not necessary (X) in order for the Pledgee to enforce any rights or
remedies under this Agreement or (Y) solely by reason of the execution delivery
and performance of this Agreement by the Pledgee, that the Pledgee be licensed
or qualified with Bermudian governmental authority or be entitled to carry on
business in Bermuda.

(k)    The Pledgor shall cause Securities of the type specified on Schedule I to
be pledged as Collateral so that at all times the fair market value of such
Securities shall equal or exceed an amount equal to of the aggregate amount of
the then outstanding Credits; and without limiting the foregoing, if at any time
the Pledgor is not in compliance with the requirements of this subsection (k),
the Pledgor shall forthwith cause additional Securities of the type specified on
Schedule I to be held as Collateral pursuant to Section 2 to the extent required
to cause the Pledgor to be in compliance with this subsection (k).

Section 7.    Further Assurances.

(a)    The Pledgor agrees that from time to time, at the expense of the Pledgor,
the Pledgor will promptly execute and deliver all further Instruments and
documents, and take all further action, that may be necessary or desirable, or
that the Pledgee may reasonably request, in order to continue, perfect and
protect any pledge, assignment or security interest granted or purported to be
granted hereby or to enable the Pledgee to exercise and enforce its rights and
remedies


--------------------------------------------------------------------------------


Table of Contents

hereunder with respect to any Collateral. Without limiting the generality of the
foregoing, the Pledgor will execute and file such financing or continuation
statements, or amendments thereto, and such other Instruments or notices, as may
be necessary or desirable, or as the Pledgee may request, in order to perfect
and preserve the pledge, assignment and security interest granted or purported
to be granted hereby.

(b)    The Pledgor hereby authorizes the Pledgee to file one or more financing
or continuation statements, and amendments thereto, relating to all or any part
of the Collateral without the signature of the Pledgor where permitted by law. A
photocopy or other reproduction of this Agreement or any financing statement
covering the Collateral or any part thereof shall be sufficient as a financing
statement where permitted by law.

Section 8.    Distributions.

(a)    Other than upon and during the continuance of an Event of Default (as
hereinafter defined), the Pledgor shall be entitled to receive and retain any
and all distributions paid in respect of the Pledged Securities; provided,
however, that any and all

(i)    distributions paid or payable other than in cash in respect of, and
Instruments, Financial Assets and other property received, receivable or
otherwise distributed in respect of, or in exchange for, any Collateral and

(ii)    cash paid, payable or otherwise distributed in respect of principal of,
or in redemption of, or in exchange for, any Collateral,

shall be, and shall be forthwith delivered to the Pledgee to hold as Collateral
subject to the Pledgor’s right to withdraw all Collateral in excess of the
Required Account Value as Provided in Section 3 of the Account Control Agreement
and shall, if received by the Pledgor, be received in trust for the benefit of
the Pledgee, be segregated from the other property or funds of the Pledgor and
be forthwith delivered to the Pledgee as Collateral in the same form as so
received (with any necessary endorsement) to the extent the Collateral is less
than the Required Account Value.

(b)    For the purpose of this section 8 and Sections 4 and 14 hereof, the terms
‘‘Events of Default’’ shall mean a failure of the Pledgor to perform in any
material respect any of its obligations under the Master Agreement or this
Agreement, which failure shall continue unremedied for five (5) business days
after written notice thereof shall have been given by the Pledgee to the
Pledgor.

(c)    The Pledgee shall execute and deliver (or cause to be executed and
delivered) to the Pledgor all such proxies and other instruments as the Pledgor
may reasonably request for the purpose of enabling the Pledgor to receive the
interest payments that it is authorized to receive and retain pursuant to
paragraph (a) above.

Section 9.    Transfer and Other Liens.    The Pledgor shall not (i) sell,
assign or otherwise dispose of, or grant any option with respect to, any of the
Collateral, or (ii) create or suffer to exist any Lien upon or with respect to
any of the Collateral, including any right to give any Entitlement Order with
respect to the Collateral, except for the pledge, assignment and security
interest created by this Agreement.

Section 10.    Pledgee Appointed Attorney-in-Fact.    The Pledgor hereby
irrevocably appoints the Pledgee the Pledgor’s attorney-in-fact, with full
authority upon failure to perform any of the obligations under the Master
Agreement or this Agreement in the place and stead of the Pledgor and in the
name of the Pledgor or otherwise, from time to time to take any action and to
execute any instrument that the Pledgee may deem necessary or advisable to
accomplish the purposes of this Agreement.

Section 11.    Pledgee May Perform.    If the Pledgor fails to perform any
agreement contained herein, after receipt of a written request from the Pledgee
to do so, the Pledgee may (but shall have no obligation to) itself perform, or
cause performance of, such agreement, and the reasonable expenses of the Pledgee
incurred in connection therewith shall be payable by the Pledgor under Section
15(b) hereof.


--------------------------------------------------------------------------------


Table of Contents

Section 12.    The Pledgee’s Duties.    The powers conferred on the Pledgee
hereunder are solely to protect its interest in the Collateral and shall not
impose any duty upon it to exercise any such powers. Except for the safe custody
of any Collateral in its possession and the accounting for moneys actually
received by it hereunder, the Pledgee shall have no duty as to any Collateral,
as to ascertaining or taking action with respect to calls, conversions,
exchanges, maturities, tenders or other matters relative to any Collateral,
whether or not the Pledgee has or is deemed to have knowledge of such matters,
or as to the taking of any necessary steps to preserve rights against any
parties or any other rights pertaining to any Collateral. The Pledgee shall be
deemed to have exercised reasonable care in the custody and preservation of any
Collateral in its possession if such Collateral is accorded treatment
substantially equal to that which the Pledgee accords its own property.

Section 13.    Security Interest Absolute.    The obligations of the Pledgor
under this Agreement are independent of the Secured Obligations and any
agreement with respect to the Secured Obligations, and a separate action or
actions may be brought and prosecuted against the Pledgor to enforce this
Agreement, irrespective of whether any action is brought against the Pledgor or
whether the Pledgor is joined in any such action or actions. All rights of the
Pledgee and the pledge, assignment and security interest hereunder, and all
obligations of the Pledgor hereunder, shall be absolute and unconditional,
irrespective of:

(a)    any lack of validity or enforceability of the Master Agreement or any
other agreement or instrument relating thereto;

(b)    any change in the time, manner or place of payment of, or in any other
term of, all or any of Secured Obligations or any other amendment or waiver of
or any consent to any departure from this Agreement or the Master Agreement,
including, without limitation, any increase in the Secured Obligations;

(c)    any taking, exchange, release or non-perfection of any other collateral,
or any taking, release or amendment or waiver of or consent to departure from
any guaranty for all or any of the Secured Obligations;

(d)    any manner of application of the Collateral, or proceeds thereof, to all
or any of the Secured Obligations, or any manner of sale or other disposition of
any Collateral for all or any of the Secured Obligations or any other assets of
the Pledgor or any of its subsidiaries;

(e)    any change, restructuring or termination of the corporate structure or
existence of the Pledgor or any of its subsidiaries; or

(f)    any other circumstance that might otherwise constitute a defense
available to, or a discharge of, the Pledgor or a third party grantor of a
security interest.

Section 14.    Remedies.    If an Event of Default shall occur and be
continuing:

(a)    The Pledgee may exercise in respect of the Collateral, in addition to
other rights and remedies provided for herein or otherwise available to it, all
the rights and remedies of a secured party upon default under the NYUCC and also
may without notice except as specified below, sell the Collateral or any part
thereof in one or more parcels at public or private sale, at any of the
Pledgee’s offices or elsewhere, for cash, on credit or for future delivery, and
upon such other terms as the Pledgee may deem commercially reasonable. The
Pledgor agrees that, to the extent notice of sale shall be required by law, at
least ten days’ notice to the Pledgor of the time and place of any public sale
or the time after which any private sale is to be made shall constitute
reasonable notification. The Pledgee shall not be obligated to make any sale of
Collateral regardless of notice of sale having been given. The Pledgee may
adjourn any public or private sale from time to time by announcement at the time
and place fixed therefor, and such sale may, without further notice, be made at
the time and place to which it was so adjourned.

(b)    All cash proceeds received by the Pledgee in respect of any sale of,
collection from, or other realization upon all or any part of the Collateral
may, in the discretion of the Pledgee, be held by the Pledgee as collateral for,
and/or then or at any time thereafter applied (after payment


--------------------------------------------------------------------------------


Table of Contents

of any amounts payable to the Pledgee pursuant to Section 15) in whole or in
part by the Pledgee against, all or any part of the Secured Obligations in such
order as the Pledgee shall elect. Any surplus of such cash or cash proceeds held
by the Pledgee and remaining after payment in full of all the Secured
Obligations shall be paid over to the Pledgor or to whomsoever may be lawfully
entitled to receive such surplus.

(c)    The Pledgee may, without notice to the Pledgor except as required by law
and at any time or from time to time, charge, set-off and otherwise apply all or
any part of the Secured Obligations against the Collateral or any part thereof.

Section 15.    Indemnity and Expenses.

(a)    The Pledgor agrees to indemnify the Pledgee and their affiliates and
their officers, directors, employees, agents, attorneys and advisors from and
against any and all claims, damages, losses and liabilities growing out of or
resulting from this Agreement (including, without limitation, enforcement of
this Agreement), except claims, damages, losses or liabilities resulting from
the Pledgee’s gross negligence or willful misconduct.

(b)    The Pledgor will upon demand pay to the Pledgee the amount of any and all
reasonable expenses, including the reasonable fees and expenses of its counsel
and of any experts and agents, that the Pledgee may incur in connection with (i)
the administration of this Agreement, (ii) the custody, preservation, use or
operation of, or the sale of, collection from or other realization upon, any of
the Collateral, (iii) the exercise or enforcement (whether through negotiations,
legal proceedings or otherwise) of any of the rights of the Pledgee hereunder or
(iv) the failure by the Pledgor to perform or observe any of the provisions
hereof.

Section 16.    Amendments; Waivers; Etc.    No amendment or waiver of any
provision of this Agreement, and no consent to any departure by the Pledgor
herefor, shall in any event be effective unless the same shall be in writing and
signed by the Pledgee, and then such waiver or consent shall be effective only
in the specific instance and for the specific purpose for which given. No
failure on the part of the Pledgee to exercise, and no delay in exercising any
right hereunder, shall operate as a waiver thereof; nor shall any single or
partial exercise of any such right preclude any other or further exercise
thereof or the exercise of any other right.

Section 17.    Addresses for Notices.    All notices and other communications
provided for hereunder shall be in writing (including telecopier, telegraphic,
telex or cable communication) and, mailed telegraphed, telecopied, telexed,
cabled or delivered if to the Pledgor at Aspen Reinsurance Ltd, Victoria Hall,
11 Victoria Street, Hamilton Bermuda, as to either party, at such other address
as shall be designated by such party in a written notice to each other party
complying as to delivery with the terms of this Section 17. All such notices and
communications shall, when mailed, telecopied, telegraphed or telexed, be
effective five Business Days after deposit in the mail, or when telecopied,
delivered to the telegraph company or confirmed by telex answerback,
respectively, except that notices and communications to the Pledgee shall not be
effective until received by the Pledgee. Delivery by telecopier of an executed
counterpart of any amendment or waiver of any provision of this Agreement or of
any Exhibit hereto to be executed and delivered hereunder shall be effective as
delivery of a manually executed counterpart thereof.

Section 18.    Continuing Security Interest: Assignments.    This Agreement
shall create a continuing security interest in the Collateral and shall (a)
remain in full force and effect until the payment in full in cash of the Secured
Obligations, (b) be binding upon the Pledgor and the Pledgee and their
respective successors and assigns and (c) inure, together with the rights and
remedies of the Pledgee and its respective successors, transferees and assigns.
Without limiting the generality of the foregoing clause (c), the Pledgee may
assign or otherwise transfer to any other Person all or any portion of its
rights and obligations under this Agreement to any other Person, and such other
Person shall thereupon become vested with all the benefits in respect thereof
granted to the Pledgee herein or otherwise. The Pledgor will, at its own
expense, make, execute, endorse, acknowledge, file and/or deliver to the Pledgee
such confirmatory assignments, conveyances, financing statements, transfer
endorsements, powers of attorney, certificates, reports and other assurances or
instruments and take


--------------------------------------------------------------------------------


Table of Contents

such further steps related to the Collateral and other property or rights
covered by the security interest hereby granted, which the Pledgee deems
reasonably advisable to perfect, preserve or protect its security interest in
the Collateral, including any actions which may be required or advisable as a
result of any amendment or supplement to applicable laws, including the NYUCC.

Section 19.    Release and Termination.    Upon the later of the payment in full
in cash of the Secured Obligations or any termination as provided in Master
Agreement, the pledge, assignment and security interest granted hereby shall
terminate and all rights to be Collateral shall revert to the Pledgor. Upon any
such termination, the Pledgee will, at the Pledgor’s expense execute and deliver
to the Pledgor such documents as the Pledgor shall reasonably request to
evidence such termination.

SECTION 20.    GOVERNING LAW; TERMS.    THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, EXCEPT TO THE
EXTENT THAT THE VALIDITY OR PERFECTION OF THE SECURITY INTEREST HEREUNDER IN
RESPECT OF ANY PARTICULAR COLLATERAL IS MANDATORILY GOVERNED BY THE LAWS OF A
JURISDICTION OTHER THAN THE STATE OF NEW YORK, IN WHICH CASE THE LAWS OF SUCH
OTHER JURISDICTION SHALL GOVERN SUCH MATTERS.

Section 21.    Jurisdiction, Venue.

(a)    The Pledgor hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of any New York State or
Federal court (to the extent such court has subject matter jurisdiction) sitting
in New York City and any appellate court from any thereof in any action or
proceeding arising out of or relating to this Agreement or for the recognition
and enforcement of any judgment, and the Pledgor hereby irrevocably and
unconditionally agrees that all claims in respect of such action or proceeding
may be heard and determined in such New York State court or in such Federal
court. The Pledgor hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. The Pledgor hereto
irrevocably and unconditionally waives, to the fullest extent it may legally and
effectively do so, any objection that it may now or hereafter have to the laying
of venue of any suit, action or proceeding arising out of or relating to this
Agreement in any New York State or federal court. The Pledgor hereby irrevocably
waives, to the fullest extent it may effectively do so, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court. The Pledgor irrevocably consents to the service of any and all process in
any such action or proceeding by the mailing of copies of such process to such
Pledgor at its address specified in Section 17. The Pledgor agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by applicable law.

(b)    Nothing in this Section 21 shall affect the right of the Pledgee to serve
legal process in any other manner permitted by applicable law or affect any
right which the Pledge would otherwise have to bring any action or proceeding
against the Pledgor or its property in the courts of any other jurisdiction.

(c)    To the extent that the Pledgor has or hereafter may acquire any immunity
from jurisdiction of any court or from any legal process (whether through
service or notice, attachment prior to judgment, attachment in aid of execution,
execution or otherwise) with respect to itself or its property, the Pledgor to
the extent permitted by law hereby irrevocably waives such immunity in respect
of its obligations under this Agreement and, without limiting the generality of
the foregoing, agrees that the waives set forth in this subsection (c) shall
have the fullest scope permitted under the United States Foreign Sovereign
Immunities Act of 1976, as amended, and are intended to be irrevocable for
purposes of such Act.

SECTION 22.    WAIVER OF JURY TRIAL.    EACH OF THE PLEDGOR AND THE PLEDGEE
HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM (WHETHER BASED ON CONTRACT,


--------------------------------------------------------------------------------


Table of Contents

TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE
TRANSACTIONS CONTEMPLATED HEREBY OR THE ACTIONS OF THE PLEDGEE IN THE
NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT HEREOF.

Section 23.    Execution in Counterparts.    This Agreement may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.
Delivery of an executed counterpart of a signature page to this Agreement by
telecopier shall be effective as delivery of a manually executed counterpart of
this Agreement.

Section 24.    Severability.    If any term or provision of this Agreement is or
shall become illegal, invalid or unenforceable in any jurisdiction, all other
terms and provisions of this Agreement shall remain legal, valid and enforceable
in such jurisdiction and such illegal, invalid or unenforceable provision shall
be legal, valid and enforceable in any other jurisdiction.

Section 26.    Termination of Prior Agreement.    The parties agree that any
prior pledge agreement with respect to the Collateral is terminated as of the
effective date of this Agreement.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by its officer thereunto duly authorized as of the date
first above written.

Aspen Insurance Ltd

[html_sig3.jpg]

CITIBANK, N.A.

[html_sig4.jpg]


--------------------------------------------------------------------------------


Table of Contents

SCHEDULE 1

Securities or Other Assets Acceptable as Financial Assets:

Securities issued by the US Government or its agencies (whose debt obligations
are fully and explicitly guaranteed as to the timely payment of principal and
interest by the full faith and credit of the US Government) or the Central
government of an OECD (Organisation for Economic Co-operation and Development)
country, in each case rated AA or AA equivalent or better.

The initial Required Value is: USD


--------------------------------------------------------------------------------


Table of Contents

ANNEX A

CERTAIN DEFINED TERMS

Capitalized terms used herein shall have the respective meanings ascribed to
them below:

‘‘Collateral’’ has the meaning specified therefore in Section 2 hereof.

‘‘Entitlement Holder’’ means a Person that (i) is an ‘‘entitlement holder’’ as
defined in Section 8-102(a)(7) of the NYUCC (except in respect of a Book-entry
Security); and (ii) in respect of any book-entry Security, is an ‘‘entitlement
holder’’ as defined in 31 C.F.R. §357.2 (or, as applicable to such book-entry
Security, the corresponding Federal Book-Entry Regulations governing such
book-entry Security) which, to the extent required or permitted by the Federal
Book-Entry Regulations, is also an ‘‘entitlement holder’’ as defined in Section
8-102(a)(7) of the NYUCC.

‘‘Entitlement Order’’ shall have the meaning set forth in Section 8-102(a)(8) of
the NYUCC and shall include, without limitation, any notice or related
instructions from the Pledgee directing the transfer or redemption of the
Collateral or any part thereof.

‘‘Federal Book-Entry Regulations’’ means the federal regulations contained in
Subpart B (‘‘Treasury/Reserve Automated Debt Entry System (TRADES)’’ governing
book-entry securities consisting of United States Treasury securities, U.S.
Treasury bonds, notes and bills) and Subpart D (‘‘Additional Provisions’’) of 31
C.F.R. Part 357, 31 C.F.R. § 357.10 through §357.14 and §357.41 through §357.44
(including related defined terms in 31 C.F.R. §357.2), as amended by regulations
published at 61 Fed. Reg. 43626 (August 23, 1996) and as amended by an
subsequent regulations.

‘‘Insurance Letter of Credit Master Agreement’’ means the Insurance Letter of
Credit Master Agreement delivered by the Pledgor to the Pledgee.

‘‘Lien’’ means any mortgage, pledge, attachment, lien, charge, claim,
encumbrance, lease or security interest, easement, right of first or last
refusal, right of first offer or other option or contingent purchase right.

‘‘NYUCC’’ means the Uniform Commercial Code from time to time in effect in the
State of New York.

‘‘Person’’ means any individual, corporation, partnership, joint venture,
foundation, association, joint-stock company, trust, unincorporated
organization, government or any political subdivision thereof or any agency or
instrumentality of any thereof.

‘‘Secured Obligations’’ has the meaning specified therefor in Section 3 hereof.

‘‘Secured Intermediary’’ means a Person that (i) is a ‘‘securities
intermediary’’ as defined in Section 8-102(a)(14) of the NYUCC and (ii) in
respect of any U.S. Government Obligations, is also a ‘‘securities
intermediary’’ as defined in 31 C.F.R. §357.2.

‘‘Security Control’’ means ‘‘control’’ as defined in Section 9-115(1)(e) of the
NYUCC.

‘‘Security Entitlement’’ means (i) security entitlement’’ as defined in Section
8-102(a)(17) of the NYUCC (except in respect of a U.S. Government Obligation);
and (ii) in respect of any U.S. Government Obligation, a ‘‘security
entitlement’’ as defined in 31 C.F.R. §357.2 which, to the extent required or
permitted by the Federal Book-Entry Regulations, is also a ‘‘security
entitlement’’ as defined in Section 8-102(a)(17) of the NYUCC.

‘‘STRIPS’’ shall have the meaning thereof set forth in Section 357.2 of the
Federal Book-Entry Regulations.

‘‘U.S. Government Obligations’’ means all of the United States Treasury
securities (including STRIPS) maintained in the commercial book-entry system
entitled Treasury/Reserve Automated Debt Entry System (‘‘TRADES’’) pursuant to
the Federal Book-Entry Regulations or pursuant to a successor system.

(b)    NYUCC Terms. Terms defined or referenced in the NYUCC and not otherwise
defined or referenced herein are used herein as therein defined or referenced.
In particular, the following terms are used herein as defined or referenced in
the respective NYUCC sections indicated below: ‘‘Account’’: Section 9-106;
‘‘Entitlement Order’’: Section 8-102(a)(8); ‘‘Financial Asset’’: Section
8-102(a)(9); ‘‘Instrument’’: Section 9-105(l)(i); ‘‘Investment Property’’:
Section 9-115(1)(f); ‘‘Person’’: Section 1-201(30); ‘‘Securities Account’’:
Section 8-501(a); ‘‘Security’’: Section 8-102(a)(15).


--------------------------------------------------------------------------------
